t c memo united_states tax_court reginald sampson and gervel s sampson a k a gervel s jones petitioners v commissioner of internal revenue respondent docket no filed date ps failed to report pass-through items from two s_corporations on their original returns instead they attached statements prepared by their tax_return_preparer promising to file amended returns on receipt of delinquent schedules k-1 shareholder's share of income deductions credits etc from the corporations r determined sec_6662 accuracy-related_penalties ps claim that there can be no accuracy-related_penalty on account of substantial understatements of income_tax because there exists substantial_authority for their treatment of the corporate income and they adequately disclosed all relevant facts affecting that tax treatment and there was a reasonable basis for that treatment they also argue that they acted with reasonable_cause and in good_faith in failing to estimate and report income from the corporations held no substantial_authority supports ps' treatment of the corporate income nor did they adequately disclose that treatment held further ps have failed to show that they acted with reasonable_cause and in good_faith in failing to estimate and report income from the corporations shahen hairapetian for petitioners halvor r melom and kathryn a meyer for respondent memorandum findings_of_fact and opinion halpern judge respondent determined accuracy-related_penalties of dollar_figure and dollar_figure with respect to petitioners' and joint federal_income_tax respectively we sustain the determination unless otherwise stated section references are to the internal_revenue_code in effect for and years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar introduction findings_of_fact petitioners separately dr sampson and mrs sampson were married during and they resided in california when they filed the petition they are calendar_year taxpayers who for the years in issue made joint returns of income dr sampson is a medical doctor during the years in issue he was the sole shareholder of two s_corporations montebello medical center inc montebello and reginald sampson m d a professional_corporation sampson pc together corporations during the years in issue mrs sampson was a part-time_employee of montebello the corporations are both calendar_year taxpayers each filing a form_1120s u s income_tax return for an s_corporation preparation of the original returns bedig araradian a certified_public_accountant licensed in the state of california prepared all of the relevant returns for petitioners and the corporations mr araradian has been preparing returns for dr sampson and the corporations for many years he receives the information necessary to prepare the corporations' tax returns from dr sampson's administrator who keeps general ledgers for both corporations using a computer_program quickbooks which is available to mr araradian electronically he also receives copies of the actual documents such as bank statements and payroll reports underlying the entries in quickbooks source documents which he believes are necessary to verify the data in quickbooks before he will prepare a tax_return for neither of the years in issue did either corporation provide source documents to mr araradian before the respective dates on which their forms 1120s for those years were due the corporations' forms 1120s for those years were delinquent because without source documents mr araradian would not prepare those returns and since he had not prepared the corporations' returns by the dates on which petitioners' and form sec_1040 u s individual_income_tax_return together original returns were due mr araradian did not have the corporations' schedules k-1 shareholder's share of income deductions credits etc from which to enter pass-through items from the corporations on the original returns consequently mr araradian prepared the original returns omitting any income or losses passed through to petitioners from the corporations he told dr sampson in each case that he was making a statement on the return saying that pass-through items from the corporations were not being included the statement that he made on each return is as follows the enclosed tax_return for reginald and gervel sampson does not include the k-1's from montebello medical center inc and reginald samspn sic md a prof corp the personal income_tax return for reginald and gervel sampson will be amended once the taxpayer receives the k-1's the original returns did report other items petitioners claimed charitable_contribution deductions of dollar_figure and dollar_figure for and respectively they reported overall dollar_figure and dollar_figure of total_tax liabilities for and respectively both returns also listed the names employer identification numbers and s_corporation status of montebello and sampson pc dr sampson reviewed the original returns before he and mrs sampson signed them he knew that they omitted pass-through items from the corporations he was aware of the statement on each original return that he was signing under penalties of perjury and declaring that the returns were true correct and complete petitioners filed the original returns on date and date respectively after filing the original returns mr araradian repeatedly asked dr sampson for the missing source documents after many months dr sampson ultimately provided all the needed documentation petitioners claim that the delay was due to the renovations made in and at montebello's offices because of the renovations and because of a space shortage at the offices some records were moved into storage making it difficult to find and retrieve the missing source documents dr sampson participated to a limited extent in providing the missing source documents to mr araradian but his attention was primarily focused on his medical practice petitioners' amended and returns on date respondent notified petitioners that their return had been selected for examination and on date he notified them similarly with respect to their return petitioners submitted and form sec_1040x amended u s individual_income_tax_return together amended returns on january and date respectively the amended return differed from the original return in that petitioners reported an ordinary_loss of dollar_figure from montebello and ordinary_income of dollar_figure from sampson pc the amended return differed from the original return in that petitioners reported an ordinary_loss of dollar_figure from montebello and ordinary_income of dollar_figure from sampson pc additionally petitioners reduced their claimed charitable_contribution deductions from dollar_figure to dollar_figure and from dollar_figure to dollar_figure for and respectively overall the amended returns reported increases in petitioners' total_tax liabilities from dollar_figure to dollar_figure and from dollar_figure to dollar_figure for and respectively montebello and sampson pc filed delinquent and forms 1120s on january and date respectively reporting income and loss amounts consistent with what petitioners reported on the amended returns deficiencies on date respondent made positive adjustments of dollar_figure and dollar_figure in both cases including interest to petitioners' and tax_liabilities respectively specifically for each year respondent increased petitioners' taxable_income by dr sampson's net pass-through income from the corporations reported on the amended_return and he also disallowed certain itemized_deductions including charitable_contribution deductions petitioners agreed to the assessment of resulting deficiencies and they paid them thereafter respondent determined the accuracy-related_penalties under sec_6662 that are at issue and so notified petitioners petitioners assign error to that determination i introduction opinion sec_6662 and b and imposes an accuracy-related_penalty penalty equal to of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set forth in sec_6662 132_tc_161 aff'd 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs although petitioners bear the burden_of_proof see rule a sec_7491 imposes on respondent the threshold burden to produce evidence showing that it is appropriate to apply the penalty here in question see 116_tc_438 petitioners' concessions may be taken into account in determining whether respondent has carried his burden see diaz v commissioner tcmemo_2012_280 at if respondent carries his burden of production petitioners then bear the burden of proving any defense to the penalty such as having reasonable_cause for any underpayment and acting in good_faith see sec_6664 higbee v commissioner t c pincite ii substantial_understatement_of_income_tax a introduction sec_6662 defines a substantial_understatement_of_income_tax as an understatement in an amount exceeding the greater of of the tax required to be shown on the return or dollar_figure as pertinent the term understatement is defined as the excess of the amount of tax required to be shown on the return over the amount shown sec_6662 section d b reduces the amount of an understatement by the portion of the understatement for which there is substantial_authority for the taxpayer's tax treatment of the item or there is adequate_disclosure of the relevant facts affecting the item's tax treatment and there is a reasonable basis for the taxpayer's treatment of the item petitioners concede that barring the application of sec_6662 there was a substantial_understatement_of_income_tax for each of the years in issue that concession satisfies respondent's burden of production see higbee v commissioner t c pincite petitioners argue however that the understatement is reduced because there exists substantial_authority for petitioners' treatment of their income from the corporations and they adequately disclosed the relevant facts affecting that tax treatment and there was reasonable basis for that treatment see sec_6662 b substantial_authority introduction authority for purposes of determining whether there is substantial_authority for a taxpayer's treatment of an item includes the internal_revenue_code regulations and cases sec_1_6662-4 income_tax regs in evaluating whether a taxpayer's position regarding treatment of a particular item is supported by substantial_authority the weight of authorities in support of the taxpayer's position must be substantial in relation to the weight of authorities supporting contrary positions sec_1_6662-4 income_tax regs the substantial_authority standard is objective and the taxpayer's belief that there is substantial_authority for his position is irrelevant in determining whether there is substantial_authority id this court has also noted in the past that an authority is of little relevance if it is materially distinguishable on its facts from the facts of the case at issue 91_tc_686 aff'd 893_f2d_656 4th cir petitioners' argument petitioners failed to report any pass-through items from the corporations on the original returns instead they attached statements promising to file amended returns upon receipt of the delinquent schedules k-1 eventually they did file amended returns petitioners argue that there is substantial_authority for their omitting pass-through items on the original returns since regulations provide that an amount shown on a qualified_amended_return can reduce or eliminate an underpayment see sec_1_6664-2 income_tax regs even if we were to disagree that the regulations are substantial_authority for their treatment of the corporate income petitioners argue that their understatements should be reduced or even eliminated because pursuant to sec_1_6664-2 income_tax regs the overall tax amounts shown on what they consider to be their returns include the additional corporate income shown on their qualified_amended_return s as that term is defined in sec_1_6664-2 income_tax regs in support of their argument that there is authority for their decision to attach disclosure statements to their original returns promising to file amended returns later petitioners also point to several cases involving additions to tax for delinquent returns where we said that the taxpayers could have avoided the sec_6651 delinquency addition by filing a timely return even if they lacked sufficient data to make a complete and accurate return correcting any errors by subsequently filing an amended_return respondent's argument respondent disagrees that petitioners have shown substantial_authority for their omissions of pass-through items from the corporations on account of their promises to file amended returns respondent points out that sec_1 c income_tax regs does not say that a taxpayer will be excused from the sec_6662 accuracy-related_penalty if he merely promises to file an amended_return in the future rather he points out the regulation provides a safe_harbor for a taxpayer who actually does file a qualified_amended_return further he argues that for purposes of sec_1_6664-2 and income_tax regs petitioners' amended returns are not qualified amended returns because they were filed after the date the internal_revenue_service first contacted them in connection with the examination of the original returns see sec_1_6664-2 c income_tax regs respondent also argues that any authority that petitioners can garner from the regulations is outweighed by the authority of cases holding that taxpayers have a duty to report income from all known sources see eg 88_tc_654 heller v commissioner tcmemo_1994_463 wl at aff'd in part remanded in part without published opinion 103_f3d_138 9th cir similarly respondent argues that the cases petitioners cite discuss a different issue--the late-filing addition_to_tax pursuant sec_6651 --and so do not represent substantial_authority for purposes of sec_6662 discussion respondent is correct on all counts sec_1_6664-2 income_tax regs does not say that a taxpayer will be excused from the accuracy-related_penalty if he merely promises to file an amended_return in the future thus the regulation is not substantial_authority for petitioners' omission of the corporations' pass-through items from the original returns moreover respondent is correct that petitioners' underpayments of tax are not reduced on account of the amended returns because neither amended_return is a qualified_amended_return as pertinent sec_1_6664-2 income_tax regs provides that for purposes of sec_6662 the term underpayment means the amount of tax imposed over the amount of tax shown by the taxpayer on his return the term amount shown by the taxpayer on his return is defined by sec_1 c income_tax regs to include an amount shown as additional tax on a qualified_amended_return accordingly if petitioners' amended returns constitute qualified_amended_return s then the amounts shown on their and returns will increase and their underpayments for the years in issue will be less sec_1_6664-2 income_tax regs provides in pertinent part a qualified_amended_return is an amended_return filed after the due_date of the return for the taxable_year and before the earliest of-- a the date the taxpayer is first contacted by the irs concerning any examination with respect to the return c in the case of a pass-through item the date the pass- through entity is first contacted by the irs in connection with an examination of the return to which the pass-through item relates petitioners filed the and amended returns on january and date respectively those dates are several months after date and date when with respect to each original return respectively respondent first contacted them concerning an examination accordingly petitioners' amended returns are not qualified_amended_return s within the meaning of sec_1_6664-2 and income_tax regs they do not reduce petitioners' underpayments of tax petitioners cite the following cases as substantial_authority in support of their position 79_tc_298 krzepina v commissioner tcmemo_1993_356 66_tcm_360 and long v commissioner tcmemo_1978_171 37_tcm_733 those cases involve the sec_6651 addition_to_tax for filing a delinquent_return which addition can be avoided if the taxpayer can show that the delinquency is due to reasonable_cause and not due to willful neglect the taxpayers therein failed to timely file returns claiming among other things reasonable_cause based on the unavailability of pertinent information on the facts before us in each case we rejected the taxpayer's defense and we suggested that the taxpayer would have avoided the sec_6651 delinquency penalty had he timely filed a return reporting estimates based on the best information available which he could correct by filing an amended_return when he had better information estate of vriniotis v commissioner t c pincite see also krzepina v commissioner t c m cch pincite long v commissioner t c m cch pincite we are not here dealing with any filing delinquency and petitioners did not estimate their income from the corporations even though they had the data from quickbooks to make an estimate thus we fail to understand how those cases help petitioners' position they are not substantial_authority supporting petitioners' omission of pass-through items from the corporations conclusion accordingly we find that petitioners' position is not supported by any substantial_authority c adequate_disclosure adequate_disclosure for purposes of sec_6662 is made in one of two ways a disclosure is adequate either if the disclosure is made on a properly completed form attached to the taxpayer's return see sec_1_6662-4 income_tax regs or if the disclosure is permitted by annual revenue_procedure or otherwise to be made on the tax_return itself and is made in accordance with the applicable forms and instructions see sec_1_6662-4 income_tax regs if the annual revenue_procedure does not permit the disclosure of an item on the face of the return disclosure is adequate only if the disclosure is made on a properly completed form_8275 disclosure statement or form 8275-r regulation disclosure statement attached to the taxpayer's return for the year the disclosure applies see sec_1_6662-4 income_tax regs see also vianello v commissioner tcmemo_2010_17 wl at finding no adequate_disclosure where taxpayers disclosed the relevant information in a footnote to schedule c instead of in a form disclosure of a recurring item must be made for each year in which the item is taken into account sec_1 f income_tax regs generally adequate_disclosure in the case of items attributable to a pass- through entity is made on a form attached to the entity's return sec_1 f income_tax regs alternatively a taxpayer may make an adequate_disclosure with respect to income from pass-through entities like s_corporations by filing two properly completed forms or forms 8275-r for each entity one copy attached to the taxpayer's return and the other copy filed with the internal_revenue_service center with which the return of the entity is required to be filed id petitioners complied with neither alternative in revproc_2008_14 2008_1_cb_435 and revproc_2010_15 2010_7_irb_404 applicable for and returns respectively the commissioner has listed certain items for which the requirements for adequate_disclosure are less stringent for items with respect to pass-through entities the disclosure must be on the entity's return see sec_1_6662-4 income_tax regs the corporations' returns fail to qualify for this exception because they do not disclose petitioners' failures to report items from the corporations nor if it were relevant did petitioners make an adequate_disclosure of pass-through items on their returns d conclusion petitioners substantially understated their income_tax on the original returns and barring proof of reasonable_cause and good_faith petitioners are liable for the sec_6662 and b accuracy-related_penalty for substantial_understatement_of_income_tax for the years in issue iii penalty for negligence or disregard of rules and regulations because we have found that petitioners substantially understated their income_tax on the original returns we need not address petitioners' liability for the sec_6662 penalty on the ground of negligence or disregard of rules or regulations iv reasonable_cause and good_faith defense a introduction with exceptions not here relevant a taxpayer may avoid a sec_6662 accuracy-related_penalty by showing that he acted with reasonable_cause and in good_faith sec_6664 reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations e g 964_f2d_318 4th cir those determinations are made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer's knowledge and experience sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the most important factor is the taxpayer's efforts to assess the proper liability id the duty_of filing accurate returns generally cannot be avoided by placing the responsibility on an employee or tax_return_preparer see metra chem corp v commissioner t c pincite slawek v commissioner tcmemo_1991_338 wl at finding no reasonable_cause defense where taxpayers blamed their employees and accountants for erroneous returns aff'd without published opinion 972_f2d_1332 3d cir a taxpayer however may demonstrate reasonable_cause through good-faith reliance on the advice of an independent professional such as a tax adviser a lawyer or an accountant as to the item's tax treatment boyle u s pincite 135_tc_199 to prevail the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser's judgment 136_tc_67 citing 115_tc_43 aff'd 299_f3d_221 3d cir aff'd 684_f3d_84 d c cir the preparer's advice must be based on all pertinent facts and circumstances crispin v commissioner tcmemo_2012_70 wl at aff'd 708_f3d_507 3d cir moreover reliance on professional advice is unreasonable and does not satisfy the neonatology test where a taxpayer knew or should have known that the suggested tax treatment was too good to be true sec_1_6662-3 income_tax regs see also 139_tc_67 citing neonatology assocs p a v commissioner f 3d pincite when a taxpayer is presented with what would appear to be a fabulous opportunity to avoid tax obligations he should recognize that he proceeds at his own peril b parties' arguments petitioners do not raise reasonable_cause as a defense to the portions of their underpayments due to the disallowance of their charitable_contribution deductions they maintain that defense only with respect to the portions of their underpayments resulting from their failure to report income from the corporations petitioners' principal argument is that they acted with reasonable_cause and good_faith by making a good_faith effort to maintain income and expense records they rely on bauer v commissioner tcmemo_2012_156 in bauer the taxpayer was a moving man whose poor records were insufficient to substantiate his claimed business_expense deductions for contract-labor payments but which given the circumstances of his profession indicated to us his good-faith effort to maintain adequate books_and_records that we found was sufficient to avoid a sec_6662 penalty for negligence or disregard of rules or regulations which we described as including any failure to maintain adequate books_and_records respondent argues that bauer is inapposite alternatively petitioners argue that they acted with reasonable_cause and in good_faith in relying on the advice of mr araradian they claim that they satisfy the three prongs of the neonatology test the parties do not dispute mr araradian's competence or expertise the first prong the parties disagree however about the other two prongs of the neonatology test first petitioners argue that they supplied their accountant with all the necessary and accurate information via quickbooks to which mr araradian had unfettered access petitioners further argue that because of the more than years of collaboration they in good_faith relied on mr araradian's judgment respondent in turn argues that petitioners did not timely provide mr araradian with all the necessary available documentation about the pass-through items from the corporations respondent also questions the good-faith reliance of petitioners who on the basis of the quickbooks data as well as past experience knew that the original returns underreported their income but signed the returns anyway employing the analysis in metra chem corp v commissioner t c pincite respondent further claims that petitioners did not rely on mr araradian in good_faith because the issue here is simply their failure to report income and is not an issue in connection with some complex transaction c analysis we agree with respondent that bauer v commissioner tcmemo_2012_ is inapposite as stated supra section iii of this report we do not rely on negligence to sustain the accuracy-related_penalty we are thus not directly concerned with the adequacy of petitioners' books_and_records as a defense to negligence or disregard of rules or regulations although we note in passing that dr sampson's records retrieval system appears not to have worked to provide mr araradian with the information he needed to timely complete the corporations' and petitioners' returns the question is whether petitioners had reasonable_cause and acted in good_faith in not estimating and reporting income from the corporations which caused petitioners to underpay their and taxes petitioners have failed to convince us that on the advice of mr araradian they acted with reasonable_cause and in good_faith in failing to estimate and in underpaying their tax first there is the question of what advice mr araradian gave petitioners mr araradian did not testify that he advised petitioners that they need not estimate and report on their returns income from the corporations he testified that he told dr sampson that he was making a statement on the return saying that pass-through items from the corporations were not being included we give petitioners the benefit of the doubt and assume that they took mr araradian's preparation of the returns without the pass-through items as at least an implicit assurance that they need not estimate and report any income from the corporations nevertheless dr sampson was an experienced taxpayer he was aware of the statement on each original return that he was signing under penalties of perjury and declaring that the returns were true correct and complete he knew that with respect to pass-through items from the corporations the original returns were to say the least not complete he knew that in years past he had reported substantial income from the corporations he had available to him the quickbooks from which he or mr araradian could have estimated income from the corporations petitioners have not convinced us that even if they understood mr araradian to have been telling them that it was okay to omit income from the original returns they had a reasonable basis to do so and that they acted in good_faith in failing to estimate and report income from the corporations d conclusion petitioners have failed to show that they acted with reasonable_cause and in good_faith in failing to estimate and report income from the corporations v conclusion we sustain the sec_6662 accuracy-related_penalties respondent determined decision will be entered for respondent
